DETAILED ACTION
Status of Claims
	Claims 1-8 are pending.
	Claim 8 is withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-7 in the reply filed on 21 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 1 is objected to because of the following informalities:  the terms “the resin porous body” (line 8) would be more appropriately written as “the sheet-like resin porous body” and additionally amended to overcome the indefinite rejection presented below.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the terms “was supplied” may be more appropriately written as “is supplied”.  Appropriate correction is required.
s 2-7 are objected to because of the following informalities:  the phrase “The method for producing a metal porous body” may be more appropriately written as “The method for producing the metal porous body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “performing electrical conduction treatment…” is indefinite because it is unclear if the performing step is inclusive of electrical conduction (i.e. using electricity), the result is an electrically conductive surface or some other scenario.  
Regarding claim 1, the phrase “sheet-like” is indefinite because it is unclear what the metes and bounds of the claim include.  It is unclear what shape is required. 
Regarding claim 1, the terms “brush formed by a material containing carbon” is indefinite because it is unclear if the brush comprises a material containing carbon, if the brush is produced by an object or apparatus that has a material containing carbon or some other scenario. 

Regarding claim 3, the phrase “is composed of a material that is less likely to be abraded” is indefinite because it is unclear what the metes and bounds of the claim include in regards to ‘less likely’.  The probability of abrasion is unclear. It is unclear what material composition is required. 
Regarding claim 4, the phrase “whose surface is subjected to plating treatment” is indefinite because it is unclear if the plating treatment is occurring during one of the claimed steps, if the plating treatment is a pre-treatment process applied to the body or some other scenario.  It is unclear what plating treatment is being referred to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2013/0121873) in view of Yang (CN 104993153).
Regarding claim 1, Kimura discloses a method for producing a porous aluminum structure (title, abstract = a method for producing a metal porous body), comprising the steps of:
Applying a conductive coating material containing conductive carbon onto a surface of a resin body to impart electrical conductivity to the resin body (abstract = performing electrical conduction treatment on a surface of a skeleton of a sheet-like resin porous body having the skeleton with a three-dimensional network structure, to obtain a conductive resin porous body having a conductive layer);   
A plating step of plating a surface of the resin porous body to which electrical conductivity has been imparted with aluminum (abstract = performing electroplating treatment 
A heat treatment step of conducting heat treatment to remove the resin body (abstract = performing treatment of removing at least the resin porous body from the plated resin porous body to obtain a metal porous body), wherein
During plating treatment using a cylindrical electrode (24) [0041] (= in the electroplating treatment, power was supplied to a rotation shaft of a rotating electrode roller by having a power supply connection with the rotation shaft).  
Kimura differs from the instant claim in that Kimura does not disclose power supplied by a power supply brush formed by a material containing carbon as a main component. Kimura discloses the rotating cylindrical electrode, however, is silent in regards to connecting it with a power supply therefore in order to practice the invention of Kimura, one of ordinary skill in the art would necessarily look to the art for workable power supply connections and arrive at a reference such as Yang.   
In the same or similar field, Yang discloses a plating method including a cathode roll (3) (= electrode roller) and a power supply system (5) that includes bringing a carbon brush roller with sliding contact to utilize the low-metaling alloy to conduct electricity and add a spring mechanism (page 5).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an electrode roller with a carbon brush because Yang teaches providing power supply to a cathode roll using a carbon brush.
Regarding claim 6, Yang discloses the same material as claimed (i.e. carbon) therefore a coefficient of dynamic friction of 0.01 to 0.40 is necessarily present.  As a practical matter, the 
Regarding claim 7, Kimura discloses a current density of 3.6 A/dm2 [0056].  Although the range of Kimura falls outside the claimed range, the current density is close enough that one of ordinary skill in the art would find obvious the use of the claimed range by routine experimentation.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2013/0121873), in view of Yang (CN 104993153) and in further view of Moore et al. (US 4,559,123).
Regarding claim 2, Kimura and Yang disclose the claimed invention as applied above.  The combination does not disclose wherein heat generated in the power supply brush is dissipated to the outside by a heat dissipation member connected to the power supply brush.
In the same or similar field, Moore discloses a device and method for electrolytically depositing a metal layer over a metal strip.  Moore discloses the use of current-supply brushes which are resiliently and slidably applied against an inner surface of a roller (Col. 1 lines 51-54).  Moore discloses the use of sheaths (14) to avoid danger of local heating (Col. 2 lines 52-66).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a heat dissipating member because Moore discloses a method in which local heat is dissipated with the use of sheaths that contact the current-supply brushes.    
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2013/0121873), in view of Yang (CN 104993153) and in further view of Yokogawa (US 6,197,170). 
Regarding claim 3, Kimura and Yang disclose the claimed invention as applied above.  Kimura in view of Yang does not disclose wherein the rotation shaft of the electrode roller is composed of a material that is less likely to be abraded than the power supply brush.
In the same or similar field, Yokogawa discloses wherein a ringless conductor roll is formed of copper having a high hardness (abstract).   Yokogawa teaches that a roll formed of copper reduces wear caused by sliding due to a low friction resistance (Col. 2 lines 48-65, Col. 2 line 66- Col. 3 line 6).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a rotation shaft of an electrode roller of copper or a material that is less likely to be abraded because Yokogawa teaches that copper provides an improved material for forming a roll due to its hardness and low friction resistance as described above.  
Regarding claim 5, the instant claim requires a groove formed on a contact surface of the power supply brush.  The Examiner takes the interpretation that a brush is inclusive of grooves (i.e. channels or openings between bristles of a brush) and therefore the brush of the cited references disclose a groove formed on the contact surface as claimed.  Regarding the phrase “abrasion powder generated on a contact surface” does not particularly limit the claimed method since abrasion powder is not inherently present, alternatively, since the groove is present in the cited prior art, the abrasion powder, if formed, would necessarily move as claimed. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2013/0121873), in view of Yang (CN 104993153) and in further view of Yokogawa (US 6,197,170) and in further view of Izumi et al. (JP H06-248493).
Regarding claim 4, Kimura, Yang and Yokogawa disclose the claimed invention as applied above.  The combination does not disclose wherein the rotation shaft of the electrode roller is composed of a metallic sintered body whose surface is subjected to plating treatment. 
Izumi discloses a method including electroplating rolls formed of sintered materials for the advantage of high hardness and wear resistance [0002]-[0007], [0011].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising an electrode roller composed of a metallic sintered body because Izumi teaches the use of sintered metallic electroplating rollers for improved hardness and wear resistance.  

Additional related prior art:
US 2017/0336350 – carbon brush 
US 3,716,461 – carbon brush 
US 2,702,320 – contact groove

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795